Citation Nr: 1604643	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for schizophrenia, to include as secondary to service-connected tinnitus and hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Sister; the Veteran's Brother-in-law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously remanded by the Board in January 2014 and April 2015 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that remand is again necessary in order to ensure compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's April 2015 Remand directed the examiner to provide direct and secondary opinions with respect to the Veteran's currently diagnosed schizophrenia.  In addition, the examiner was instructed to directly address the lay statements of record by the Veteran, the Veteran's sister, the Veteran's brother, and the Veteran's brother-in-law.  This includes written statements and testimony at the Veteran's October 2013 Travel Board hearing.  

A VA examiner provided a June 2015 opinion after the review of the Veteran's claims file.  The examiner ultimately concluded that the Veteran's schizophrenia was less likely than not related to his military service.  In reaching this opinion the examiner does address the lay statements of the Veteran's brother and the Veteran's sister.  However, the manner in which the examiner addressed these statements is concerning for two reasons.  

First, the terminology in which the examiner analyzes the lay statements is seemingly inconsistent with the standard of proof of as least as likely as not (i.e. is at least a 50 percent probability).  Referring to statements by the Veteran's brother, the examiner states that it "does not provide information with a reasonable degree of certainty."  The standard of at least as likely as not does not require certainty, but rather at least a 50 percent probability.  Next, the examiner states that the statement of the Veteran's sister "does not prove he had schizophrenia in service nor that it is due to service."  The evidence need not "prove" that the Veteran had schizophrenia is service, only that there is at least a 50 percent probability that it related to the Veteran's military service. 

Secondly, the examiner seems to focus on the medical competency of the lay statements of record, rather than the actual reported symptoms of the Veteran that they observed.  The Board is aware that lay persons lack the competency to comment on complex medical questions.  However, they are competent to report observable symptoms, in this case.  As such, the examiner's rationale should address the symptoms reported in the lay statements, and not necessarily the medical competence of such statements.  

The Board also notes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In the June 2015 opinion, the examiner asks why the Veteran did not seek treatment right when he got out of service.  The lack of medical treatment does not by itself discount the lay statements of record.

In addition, the Board notes the detailed testimony of the Veteran's brother-in-law at the October 2013 Travel Board hearing.  The June 2015 examiner did not address these statements.  These statements should be reviewed and acknowledged in the new medical opinion. 

For these reasons, the Board is unable to adjudicate the Veteran's claim with the current medical opinion of record.  As a result, a new opinion by a VA examiner that has not previously reviewed the Veteran's file is requested. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner who has not previously reviewed the file or offered a medical opinion in this matter.  The file should not be returned to the June 2015 VA examiner.

The examiner should be of appropriate knowledge and expertise to determine whether the Veteran's currently diagnosed schizophrenia is etiologically related to his active duty service or secondary to a service-connected disability. 

It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  The examiner should:

a) Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's schizophrenia was incurred during service.  In doing so, please thoroughly review the medical and lay evidence of record, and address the relevant medical and lay evidence as appropriate.  This includes the written statements and testimony of the Veteran and his family members.  Please remember that the lack of contemporaneous medical evidence does not by itself discount the credibility of lay testimony.  Please discuss the history of symptomatology described in lay statements. 
 
b) Provide an opinion as to whether it is as least as likely as not that the Veteran's schizophrenia was either (1) caused by or (2) is aggravated by the Veteran's service-connected tinnitus and hearing loss disability. In reaching this opinion, the examiner should address the Representative's March 2015 contention that a person with schizophrenia is more susceptible to increased mental health problems associated with tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the lay statements provided by the Veteran, the Veteran's sister, the Veteran's brother, and the Veteran's brother-in-law.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




